The motions for rehearing made by plaintiffs in error and the intervenor Spence will be overruled. The Supreme Court of the United States has settled every point of any importance in this case, and whatever may have been intended by the Supreme Court of Texas in the case of Moore v. The City of Waco, 85 Tex. 206
[85 Tex. 206], we are of the opinion, that exemption from taxation would not preclude the owner from successfully setting up the statute of five years' limitation. The very language of the statute, "paying taxes thereon, if any," clearly indicates, that when no taxes are payable, proof of payment would not be required. Rev. Stats., art 3193.
Overruled.
Writ of error refused.